Citation Nr: 1229771	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-26 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease to include as secondary to service-connected hypertension. 

2.  Entitlement to an initial compensable rating for carotid arterial sclerosis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty service from June 1966 to January 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran withdrew his request for a hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for heart disease, the service treatment records document an incomplete right bundle branch block by electrocardiograms (ECG) in May 1987 and in September 1993.  

After service, on VA examination in May 2007, the VA examiner stated that an incomplete right bundle branch block by electrocardiogram (ECG) was not indicative of heart disease and that there was no evidence of heart disease.  In July 2008, a private physician stated that a right bundle branch block by ECG may likely be associated with hypertension and vascular disease and that the abnormality was as likely as not caused by or the result of the Veteran's service.  

As the evidence of record is inconclusive, further development under the duty to assist is needed. 




On the claim for increase, carotid artery stenosis is rated by analogy to Diagnostic Code 7112 (aneurysm of a small artery).  If the condition is symptomatic, the condition should be rated according to the body system affected.  VA records show that in February 2010, the Veteran's symptoms included headaches.  By analogy to Diagnostic Code 8046 (cerebral arteriosclerosis) purely subjective symptoms, such as headaches, are compensable, but as it is not clear whether or not the headaches are a manifestation of carotid artery stenosis, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA cardiology examination to determine: 

a).  Whether the finding of an incomplete right bundle branch block by ECG is a manifestation of heart disease, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that:  

i).  The current incomplete right bundle branch block represents a continuation of similar findings in service or the development of a new or separate disability; alternatively,







ii).  If the current incomplete right bundle branch block does not represent a continuation of similar findings in service, then is the current incomplete right bundle branch block caused by or aggravated by either or both the service-connected hypertension or carotid artery stenosis.   

In formulating the opinion, the term "aggravation" means a permanent increase in the bundle branch block, that is, an irreversible worsening of the condition beyond the expected clinical course due to a service-connected disability as contrasted to a temporary worsening of symptoms.  

The Veteran's file must be made available to the VA examiner for review.   

2.  Afford the Veteran a VA examination to determine:

Whether the Veteran's symptoms of headaches are a manifestation of the service-connected carotid arterial stenosis.  

The Veteran's file must be made available to the VA examiner for review.  

3.  After the above development, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


